Citation Nr: 1233599	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-46 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to May 9, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD) and panic disorder with agoraphobia.

2.  Entitlement to service connection for Raynaud's disease, eczema and psoriasis.

3.  Entitlement to an evaluation in excess of 50 percent for PTSD.

4.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to October 1995.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in September 2009 as well as a Travel Board hearing in January 2012.  Transcripts of the testimony offered at these hearings has been associated with the record.

With regard to the Veteran's claim for service connection of Raynaud's disease, the Board observes that a claim for service connection of a disorder may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). With this is mind, the Board has amended the claim to include eczema and psoriasis.  Id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an October 2009 Substantive Appeal (VA Form 9) the Veteran requested a Travel Board hearing, particularly with respect to the issue of entitlement to an effective date prior to May 9, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD) and panic disorder with agoraphobia.  It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire for one.  Accordingly, the matter must be remanded to afford the Veteran a Board hearing, as he has requested.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO, in accordance with applicable procedures, and notice should be sent to the Veteran as required.












	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


